United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 04-2234
                                     ___________

United States of America,                 *
                                          *
              Appellee,                   *
                                          * Appeal from the United States
         v.                               * District Court for the
                                          * District of Nebraska.
Angel Abarca Sandoval,                    *
                                          * [UNPUBLISHED]
              Appellant.                  *
                                     ___________

                              Submitted: November 4, 2005
                                 Filed: November 7, 2005
                                  ___________

Before MURPHY, COLLOTON, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

      Angel Abarca Sandoval appeals the statutory minimum sentence the district
     1
court imposed after he pleaded guilty to possessing with intent to distribute 500
grams or more of a mixture containing methamphetamine, in violation of
21 U.S.C. § 841(a)(1), (b)(1). For reversal, he argues that the district court erred by
not making final findings of fact when denying safety-valve relief under
18 U.S.C. § 3553(f) and U.S.S.G. § 5C1.2. Sandoval also contends that his attorney
was ineffective for failing to object or to put on evidence regarding his eligibility for

         1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
safety-valve relief, and that his guilty plea was not voluntary because he was led to
believe by his counsel, the interpreter, and the government that he would qualify for
safety-valve relief if he pleaded guilty.

        We conclude that the district court did not plainly err in its safety-valve ruling,
because Sandoval’s counsel conceded at sentencing that Sandoval had not been able
to satisfy one of the requirements for safety-valve relief – truthfully providing the
government before sentencing with all information regarding the offense. See United
States v. Olano, 507 U.S. 725, 732-33 (1993) (appellate court may correct plain error
affecting substantial rights where question was not specifically urged below); United
States v. Rios, 171 F.3d 565, 566 (8th Cir. 1999) (where at sentencing defendant
failed to dispute government’s contention that he did not qualify for safety-valve
relief, denying safety-valve relief was not plain error, and it would have been plain
error to apply safety valve provision). Sandoval’s claim of ineffective assistance, and
his related claim of an involuntary plea, are not properly before us in this direct
criminal appeal. See United States v. Lee, 374 F.3d 637, 654 (8th Cir. 2004)
(ineffective-assistance claim), cert. denied, 125 S. Ct. 2962 (2005); United States v.
Murphy, 899 F.2d 714, 716 (8th Cir. 1990) (involuntary-plea claim).

      Accordingly, we affirm. We also deny the pending pro se motions.
                     ______________________________




                                           -2-